[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: DEFENDANT'S MOTION FOR PROTECTIVE ORDER #201 AND PLAINTIFF'S MOTION TO COMPEL RESPONSES #205
The defendants are ordered to respond to the plaintiff's Requests for Admissions, dated January 29, 1993; February 8, 1993, March 12, 1993, and March 15, 1993.
To the extent that as to a particular document the defendant does not respond affirmatively to the request to admit, the defendant is ordered to answer the interrogatories propounded by the plaintiff relative to that document.
The defendant is ordered to deliver forthwith to the plaintiff those documents withheld from plaintiff in the course of the Speer deposition as the claim of irrelevance related to these few documents is not a sufficient ground for non-production.
The defendant is ordered to produce copies for the plaintiff of the eleven deposition transcripts referenced in Attorney Williams' letter to the court, dated June 7, 1993.
IT IS SO ORDERED.
PATTY JENKINS PITTMAN, J. CT Page 6055-a